This is a proceeding in the original jurisdiction of this Court to require the Bogansville Township Highway Commission to turn over to the advisory board of Union County and County Engineers the books, records, and money in their possession. The question arises under two Acts of the Legislature, one passed in 1919, and the other passed in 1923.
The Act of 1919 reads:
"Section 1. Election on Issue of Highway Bonds inTownships of Union County — Second Election upon Petition.
— Be it enacted by the General Assembly of the State of South Carolina, that on the fourth Saturday of March, 1919, there shall be submitted to the qualified electors of the different townships of Union County, except Union Township, the question of issuing one hundred and fifty thousand dollars of coupon bonds, bearing not more than six per cent. interest, for constructing public highways in said respective townships: Provided, that the highway commission hereinafter named shall not have the right to spend or sell any more of the one hundred and fifty thousand dollars coupon bonds than is absolutely necessary for the purpose of constructing the said highways and roads. That in a year after 1919, upon a petition of one-third of *Page 170 
the qualified electors of any of the townships that have not voted for said bond issue, the supervisor shall order an election, when there shall be submitted to the qualified electors of said township the question of issuing one hundred and fifty thousand dollars of coupon bonds, bearing not more than six per cent. interest, for constructing public highways in said township: Provided, that the highway commission hereinafter named shall not have the right to spend or sell any more of the one hundred and fifty thousand dollars coupon bonds than is absolutely necessary for the purpose of constructing said highway and roads.
"Sec. 2. Ballots — Sale of Bonds. — This election shall be held under the law governing the holding of general elections in this State. The ballot shall be provided according to law and on one ballot shall be printed the words, `For permanent road bonds — Yes'; on the other, `For permanent road bonds — No.' If a majority of the ballots cast in said election shall be for the issuing of said bonds, the commissioners hereinafter to be provided for, to be known as the highway commission of said township, shall advertise for sealed bids on said bonds. This commission shall have the right to reject all bids and readvertise for bids until the bonds are sold. The expenses of the election ordered hereunder shall be paid out of the general contingent fund of Union County.
"Sec. 3. Term of Bonds — Execution — Tax for Interestand Sinking Fund. Upon acceptance of any bid, the commission shall have printed serial or other coupon bonds to run not more than forty years, with the right to the Townships of redeeming any or all of them after twenty years. These Bonds shall be signed by the Chairman and Secretary of the Commission and the signatures may be lithographed. The interest on these bonds shall be paid semiannually on the first day of January and the first day of July in each and every year, and there shall be levied annually on the property in said township a tax sufficient to pay the interest on *Page 171 
these bonds and to pay one-fortieth or more of the principal; the one-fortieth or more mentioned above and surplus accruing after the payment of the interest on said bonds shall be annually paid over by the Treasurer of Union County to the Sinking Fund Commission of the County, to be invested by them in such funds as are recognized in law as proper for the investment of trust funds. The Sinking Fund Commission shall annually furnish to the Circuit Court of Union County an itemized statement of all funds received by it and how the same have been invested, to whom loaned and upon what security. This report shall be filed with the Clerk of said Court.
"Sec. 4. Deposit of Proceeds of Bond Issue. — As soon as the funds arising from the sale of said bonds shall be received by the said highway commission they shall be deposited by them in the banks or bank of the township according to and in proportion to the combined capital and surplus of each bank, at a rate of interest not less than four and one-half (4 1/2) per cent. per annum, to be paid by the bank at the said rate from the date of the said deposit until the said funds are withdrawn from time to time by the said highway commission as needed by them in the performance of their duties under this Act: Provided, that should any bank or banks in said township decline to receive such deposit, or if there be no bank in said township, from the proceeds of the sale of said bonds, or decline to pay interest on said deposit at a rate of interest of not less than four and one-half (4 1/2) per cent. per annum, the pro rata of deposits due to such bank or banks so declining or refusing to pay said interest shall be proportioned among all the remaining banks of Union Township in proportion to their combined capital stock and surplus: Provided, further, that the highway commission shall withdraw the said funds from the said banks in which same are deposited in an impartial way and yet in so far as possible withdraw such funds proportionately *Page 172 
and on the same basis as the deposits are made in said banks.
"Sec. 5. Highway Commission — Personnel — Organization
— Expenses — Term of Office. — That the highway commission of said township shall consist of seven electors and freeholders within the limits of the said township, who shall be appointed a commission by the Governor upon the recommendation of a majority of the representative delegation of Union County. The said commission shall elect its chairman and secretary and any vacancy in the commission shall be filled by the remaining members. The commissioners shall receive no compensation for their services, but shall be reimbursed for actual expenses incurred in the discharge of their official duties. The life of the commission shall be five years; but it shall expend the funds from the sale of the bonds for the construction of roads within three years, if possible to do so advantageously.
"Sec. 6. Improvement of Roads — Condemnation. — The said highway commission shall construct of materials generally approved by expert highway engineers as adapted to building permanent improved highways, by contract or otherwise, in the discretion of the commission, the main public roads and thoroughfares across the township. These thoroughfares shall be thirty feet wide. After constructing or improving the roads or thoroughfares herein referred to, then the commission shall expend any balance of the funds remaining on hand in likewise constructing and improving the main tributary roads leading into such main roads and thoroughfares. Of these roads the commission shall have the power to select which shall be permanently improved, in whole or in part, to decide the width of the same; and the material to be employed, regard being had to the present condition of said road and the amount of traffic over same. They shall further have the right to condemn land, surface, soil, trees or other material adjoining or near to the road for the purpose of relocating, widening, improving or *Page 173 
constructing public highways herein provided for. In case the right of way, surface, soil, trees or other material cannot be secured by donation or agreement, the same may be taken for the uses herein mentioned, and the landowners may afterwards be compensated as in condemnation of rights of way by railroad companies under the laws of this State by way of assessment or damages upon petition of the person, firm or corporation claiming compensation or damages.
"Sec. 7. Maintenance of Improved Roads. — It shall further be the duty of the said highway commission to keep the roads constructed or improved by them in proper repair during the life of the said commission and for this purpose it shall receive from the public road tax twelve ($12.00) dollars per mile for each mile of road so constructed or improved by them for the first year, ten ($10.00) dollars per mile for the second year, and eight ($8.00) dollars per mile annually thereafter.
"Sec. 8. Highway Engineer. — The said highway commission shall employ a competent Highway Engineer, who shall have the recommendation of the proper department of the United States Government, shall be bonded in the sum of ten thousand ($10,000.00) dollars for the faithful performance of his duties, the premium to be paid out of the funds in the hands of the commission. His duties shall be to locate all roads to be constructed by the commission, to furnish to the said commission estimates of the cost of said construction, to see that the work is properly performed, to approve all bills and claims for work and labor, by contract or otherwise, and that the maintenance of said roads is properly done during the term of his employment.
"Sec. 9. Records — Reports. — The said highway commission shall keep a book, open for public inspection at all reasonable times, setting forth all contracts made by it for the construction and maintenance of said permanent roads. They also shall present annually to the Circuit Court of Union County an itemized statement of all funds received *Page 174 
and disbursed by them, and this shall be a part of the records of said Court. At the expiration of the life of said commission all its contracts, papers and books of accounts shall be turned over to the Clerk of Court and filed in his office.
"Sec. 10. Use of Interest on Deposits. — All interest accruing on such funds as are deposited by the highway commission in the banks shall be paid by said banks to the Treasurer of Union County every six months, to be computed from the date of original deposit, and the interest so received shall be applied by the County Treasurer to the payment of the interest on the bonds herein authorized in so far as it will pay said interest.
"Sec. 11. Repealing Clause. — All Acts and parts of Acts inconsistent with this Act be, and the same are hereby, repealed.
"Sec. 12. Act Effective on Approval. — That this Act shall take effect immediately upon its approval by the Governor.
"Approved the 1st day of March, A.D. 1919."
The Act of 1923 reads:
"Section 1. Be it enacted by the General Assembly of the State of South Carolina: That Bogansville Township Highway Commission, in Union County, be, and the same is hereby abolished, and that all the duties imposed upon said Bogansville Township Highway Commission, * * * approved the 1st day of March, 1919, are hereby devolved upon the advisory board of Union County and the county engineer, who shall have all the rights and duties of said Bogansville Township Highway Commission.
"Sec. 2. That all Acts or parts of Acts inconsistent herewith are hereby repealed.
"Sec. 3. This Act shall take effect immediately upon its approval by the Governor."
The respondents refused to comply with the demand and raised several constitutional objections to the Act of 1923:
I. The first objection is that the Act of 1923 impairs the *Page 175 
obligation of the contracts made by the old board. This objection cannot be sustained. A reading of the Act of 1923 clearly shows that the contracts by the old board are not impaired.
II. The second question is: Does the Act of 1923 impair an implied contract with the residents of Bogansville Township? It is very clear that it does. We may take judicial notice of the fact that there is a movement to construct great highways throughout the nation, so that any one may pass from one part of this country to another, and that many states (this State among others) are so constructing their highways as to form a part of this national system of highways. The Act of 1919 was purely local, and gave no notice of any attempt to do anything but to allow the townships of Union County to construct highways in such a manner as to best serve the needs of that township, and, in order to secure that end, the management was put in the control of residents of that particular township. It may be that a wiser course would have been to become a part of the greater scheme, but that proposition has not been submitted to the electors, and the Legislature cannot enlarge the proposition after the election has been held based upon that election.
The other objections need not be considered.
The motion for an order requiring the Bogansville Township Highway Commission to turn over the books, records, and money should be refused.
MR. JUSTICE WATTS concurs.